DETAILED ACTION
In this Office Action, original claims 1-5, filed on May 10th, 2019, were evaluated on the merits. Claims 6-9 were withdrawn from consideration following a reply to a restriction requirement mailed on August 6th, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 6th, 2021.

Information Disclosure Statement
The information disclosure statement filed on September 1st, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not contain any new references not already listed on a previously filed IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the term “bag-shaped” in order to describe the structure used in cuff. However, it is unclear what limitations the term “bag-shaped” intends to impart. Bags may come in many shapes and forms. Some bags change shape based off an object or fluid inside of them, while others are rigid in form. As a result, the term “bag-shaped” renders the claim indefinite, as it is unclear what limitations the term imparts on the claimed invention. 
Claims 2-5 similarly recite “the bag-shaped structure” and are similarly rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the term “bag-shaped” will be read as if it were written “inflatable”.

For purposes of examination, the claim will be read as if it were written “at least part of the pair of side wall portions being formed integrally with the inner wall portion”. 
Further regarding claim 4, the claim limitation “where in the inner wall portion and the pair of side wall portions are integrally formed” renders the claim indefinite. Claim 1 recites “a pair of side wall portions… continuous with the inner wall portion… at least part of which is formed integrally with the inner wall portion”. As mentioned above, this claim limitation is being interpreted as if it was reciting that the inner wall portion and a part of the pair of side wall portions are integrally formed. As a result, it is unclear how the claim limitation serves to further limit the claimed invention, rendering the claim indefinite.
For purposes of examination, any prior art which reads on claim 1 will also read on claim 4. 
Any claim listed as being rejected in the preamble which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of a claim on which it is dependent.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites the limitation “an inner wall portion provided on a living body side”. This claim limitation positively recites the human body (i.e. a living body). As a result, the claim is rejected under 35 U.S.C. 101 section 33(a). 
For purposes of examination, the claim limitation will be read as if it were written “an inner wall portion configured to be provided on a living body side”. 
Claim 3 similarly recites “a part on the living body side” wherein the claim limitation positivity recites a living body (i.e. a human body). As a result, claim 3 is similarly rejected under 35 U.S.C. 101 section 33(a). 
For purposes of examination, the claim limitation will be read as if it were written “a part configured to be on the living body side”.
Claims 2-5 are also rejected under 35 U.S.C. 101 section 33(a) for their incorporation of the human organism of claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itonaga (US 20010016692 A1 – cited by applicant).
The claim are generally directed towards: a bag-shaped structure used in a cuff for blood pressure measurement configured to be wrapped around a living body, inflate when a fluid is supplied to an internal space, and compress the living body, the bag- shaped structure comprising: 
an inner wall portion provided on a living body side; 
an outer wall portion facing the inner wall portion; 
a pair of side wall portions bent toward the internal space and continuous with the inner wall portion and the outer wall portion, at least part of which is formed integrally with the inner wall portion.
Regarding claim 1, Itonaga teaches a bag-shaped structure used in a cuff for blood pressure measurement (Figure 1; paragraph 0010-0011) configured to be wrapped around a living body (shown in Figure 2), inflate when a fluid is supplied to an internal space, and compress the living body (paragraph 0227-0030), the bag-shaped structure comprising: an inner wall portion (12) provided on a living body side; an outer wall portion (11) facing the inner wall portion; a pair of side wall portions (13 and 14) bent toward the internal space (shown in Figure 1) and continuous with the inner wall portion (12a and 12b) and the outer wall portion (11a and 11b), at least part of which is formed integrally with the inner wall portion (paragraph 0024-0025).
Claim 2 is a product-by-process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP section 2113). The 
Regarding claim 3, Intonaga teaches the bag-shaped structure according to claim 1, wherein the pair of side wall portions each include: a part on the living body side (17 and 19) with respect to an intermediate position (see Examiner Figure 1) in a direction in which the inner wall portion (12) faces the outer wall portion (11), which is formed integrally with the inner wall portion (12a and 12b); a part on another side with respect to the intermediate position (see Examiner Figure 1) in the direction in which the inner wall portion (12) faces the outer wall portion (11), which is formed integrally with the outer wall portion (11a and 11b); and a joint portion (see Examiner Figure 1) at the intermediate position where both parts are joined. 

    PNG
    media_image1.png
    627
    790
    media_image1.png
    Greyscale









Figure 1: Annotation of Intonaga Figure 1 showing the intermediate position and joint, as well as the living body side and outer wall side 

	Regarding claim 5, Intonaga teaches the bag-shaped structure according to claim 1, wherein the pair of side wall portions (13 and 14) are each bent toward the internal space (see Figure 1) at a plurality of positions (16 and 17 for side wall 13, and 18 and 19 for side wall 14; paragraph 0024). 
	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 16/468,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 2 of the co-pending application recites similar claim limitations to claim 1 in the instant application, as well as additional limitations that make it more specific than claim 1. However, claim 2 of the co-pending application does not explicitly recite “a pair of side wall portions… at least part of which is formed integrally with the inner wall portions”. It would have been obvious to one of ordinary skill in the art to make the side wall portions of claim 2 in the co-pending application integral with the inner wall portions. The wall portions are already described as being “continuous”, and making the two integral would be merely a matter of obvious engineering choice (see MPEP 2144.04). Therefore, claim 1 and 4 of the instant application would have been anticipated by claim 2 of the co-pending application. 
Similarly, claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 16/468,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 3 of the co-pending application recites similar claim limitations to claim 5 in the instant application, as well as additional limitations that make it more specific than claim 5. However, claim 3 of the co-pending application does not explicitly recite “a pair of side wall portions… at least part of which is formed integrally with the inner wall portions”. It would have been obvious to one of ordinary skill in the art to make the side wall portions of claim 3 in the co-pending application integral with the inner wall portions. The wall portions are already described as being “continuous”, and making the two integral would be merely a matter of obvious engineering choice (see MPEP 2144.04). Therefore, claim 5 of the instant application would have been anticipated by claim 3 of the co-pending application. 
Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/468,450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the co-pending application recites similar claim limitations to claim 1 in the instant application, as well as additional limitations that make it more specific than claim 1. However, claim 1 of the co-pending application does not explicitly recite “a pair of side wall portions… at least part of which is formed integrally with the inner wall portions”. It would have been obvious to one of ordinary skill in the art to make the side wall portions of claim 1 in the co-pending application integral with the inner wall portions. The wall portions are already described as being “continuous”, and making the two integral would be merely a matter of obvious engineering choice (see MPEP 2144.04). Therefore, claim 1 and 4 of the instant application would have been anticipated by claim 1 of the co-pending application. 
Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of co-pending Application No. 16/468,361 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 5 of the co-pending application recites similar claim limitations to claim 1 in the instant application, as well as additional limitations that make it more specific than claim 1. However, claim 5 of the co-pending application does not explicitly recite “a pair of side wall portions… at least part of which is formed integrally with the inner wall portions”. It would have been obvious to one of ordinary skill in the art to make the side wall portions of claim 5 in the co-pending application integral with the inner wall portions. The wall portions are already described as being “continuous”, and making the two integral would be merely a matter of obvious engineering choice (see MPEP 2144.04). Therefore, claim 1 and 4 of the instant application would have been anticipated by claim 5 of the co-pending application. 
Similarly, Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 16/468,361 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/R.T.P./Examiner, Art Unit 3791 





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791